DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear from the drawings how the “concave abutment surface” of the second spine would abut the curved outer surface of the first plurality of knuckles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalls, U.S. Patent 10,125,527.
Smalls teaches a continuous hinge comprising a first hinge portion comprising a first plurality of knuckles attached a first spine (see fig. 3, elements 26, 24), second hinge portion comprising a second plurality of knuckles attached to a second spine (see fig. 3, elements 26, 22) and pivotally coupled to the first plurality of knuckles and attached between the first spine and first plurality of knuckles comprises a first sliding joint (see 36, 44), [Claim 1].
Regarding Claim 2, see second sliding joint 34 and 44 between second plurality of knuckles and second spine.
Regarding Claim 3, cylindrical barrels of element 26 in fig. 3.
Regarding Claim 4, knuckles 26 are substantially identical as seen in fig. 3.
Regarding Claim 5, see figs. 3 and 5 which appear to show a substantially uniform cross section of the claimed structures.
Regarding Claim 6, see pin 27 in figs. 3 and 5.
Regarding Claim 7, see figs. 3 and 5 which appear to show a substantially uniform cross section of the claimed structures.
Regarding Claim 8, see rejections of Claims 1-2 and see sliding joint 36/44 and 34/44.
Regarding Claim 16, see bushing 50 and elements 58 and 64 which prevent rotation.
Regarding Claim 17, see screw 48 (figs. 3 and 5) which meets the limitations as claimed.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalls, U.S. Patent 10,125,527.
Smalls reads on Claims 1 and 18 under an alternative interpretation.  
[Claim 1].
Regarding Claim 18¸ insofar as the claim is understood, see concave abutment surface created by elements 44 in fig. 5 of Smalls and note that the ends abut a curved outer surface of appear to be capable of interacting with a curved outer surface of the each of the first plurality of knuckles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalls ‘527.
Smalls teaches U-shaped portions 35 and 37 which can be interpreted as C-shaped portions.
Smalls does not teach the walls of the C-shaped portions being parallel.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Smalls with parallel walls because that would improve the interaction between the walls and any device inserted into the walls and most building element comprises parallel surfaces and a change in shape is generally considered obvious to those of ordinary skill in the art and In re Dailey, [Claim 10-11].
Regarding Claims 19-20, Smalls ‘527 teaches manufacturing by extrusion (see Col 4, Lns 41-60) and Examiner notes that the method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.    

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalls ‘527 as applied to claim 1 above, and further in view of Weber, U.S. Patent 6,253,525.
All the aspects of the instant invention are disclosed above but for a plurality of bridging members attached to the first spline and a second plurality of bridging members attached to the second spine and each bridging member being a separate piece.
Weber teaches a hinge device similar to Smalls with two spines (1 and 1 in fig. 1) with first and second knuckle portions (see fig. 1, elements 2’) and teaches separate bridging members 4 (see fig. 3).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide Smalls with bridging members in the style of Weber and positioned such that they would teach the claimed limitations because that would reduce open areas in the hinge unit which could create pinch points and cause injury, [Claim 11].
Regarding Claims 12-13, see Weber, fig. 1, elements 4, 4’, 4” which appear to teach the claimed limitations.
Regarding Claim 14, see elements 4” and 3 in fig. 1 of Weber which appear to teach first and second sliding joints in the manner claimed.
Claim 15, see barrels 4 of bridging members in Weber, fig. 3 and note that the barrels have an interior concave surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677